Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of Claim 13 are present in Claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites maintain[ing] data structures corresponding to a booking list and an ordered standby list, the booking list and the standby list for storing entries identifying at least one participant; receiv[ing] input requesting a new booking entry from a user for at least one new participant; receiv[ing] and process[ing] payment information comprising account detail and payment amount for an activity corresponding to the new booking entry; upon receiving said new booking entry and processing said payment information, add[ing] the new booking entry into the booking list; receiv[ing] 
This judicial exception is not integrated into a practical application because the additional elements of a server comprising a processor, memory interconnected with the processor and a network interface in communication with the processor are generic computer components.  The additional element(s), when analyzed individually and in combination, does not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer. 
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claim 2
Claims 3-8 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more.  Claims 3-8 merely further narrow the abstract idea.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B. 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiv[ing] a list of users in communication with a messaging service; receiv[ing] input selecting one of the users in the list of users; in response to receiving the input selecting one of the users, establish[ing] a messaging session with the selected user through the messaging service; display[ing] a user interface control for entering a new order entry; upon receiving input on the user interface control, receiv[ing] data for the new order request; and send[ing] the data for the new order request to the server, while in said messaging session; and provid[ing] the messaging service; maintain[ing] data structures corresponding to an order list for storing order entries identifying at least one participant or item; receiv[ing] input requesting a new order entry from a user for at least one new participant or item;  LEGAL_30954305.5- 39 -M161-0003US 1008863-249368-KB/TT usnpreceiv[ing] and process[ing] payment information comprising account detail and payment amount for an activity corresponding to the new order entry; and upon receiving said new order entry and processing said payment information add the new order entry into the order list.  The claim, under its broadest reasonable interpretation, is directed to a commercial interaction and therefore a certain method of organizing human activity.
This judicial exception is not integrated into a practical application because the additional elements of a client device comprising: a client processor in communication with a display, a client network interface and a computer readable medium storing application codes and a server comprising: a server processor, memory interconnected with the server processor; a server network interface in communication with the server processor are generic computer components.  The additional element(s), when analyzed individually and in combination, do not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer. 

Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more.  Claims 10-13 merely further narrow the abstract idea.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites retrieving a Uniform Resource Identifier (URI) associated with a web application; installing the web application on the computing device; and upon instantiating the web application, displaying the content of the URI; LEGAL_30954305.5- 41 -M161-0003US 1008863-249368-KB/TT usnpmaintain[ing] data structures corresponding to a booking list for storing booking entries identifying at least one participant; receiv[ing] input requesting a new booking entry from an end user for at least one new participant; receiv[ing] and process[ing] payment information comprising account detail and payment amount for an activity corresponding to the new booking entry; upon receiving said new booking entry and processing said payment information: add[ing] the new booking entry into the booking list; and automatically apportion[ing] the payment amount between a first account associated with an owner of the server, and at least a second account associated with one of an agent or a supplier for said activity.  The claim, under its broadest reasonable interpretation, is directed to a commercial interaction and therefore a certain method of organizing human activity.
This judicial exception is not integrated into a practical application because the additional elements of a non-transitory computer-readable medium and a computing device comprising: a processor; memory interconnected with the processor; a network interface in communication with the processor and a server comprising: a server processor; memory interconnected with the server processor; 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f).
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more.  Claims 10-13 merely further narrow the abstract idea.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over pre-grant publication no.: US 2006/0190309 A1, hereinafter “Ewart,” in view of pre-grant publication no.: US 2017/0169364 A1, hereinafter “Keen.”
Claim 1: 
maintain data structures corresponding to a booking list and an ordered standby list, the booking list and the standby list for storing entries identifying at least one participant; (Ewart [0019])
receive input requesting a new booking entry from a user for at least one new participant;  (Ewart [0014]; [0024])
receive and process payment information comprising account detail and payment amount for an activity corresponding to the new booking entry; (Ewart [0035])
upon receiving said new booking entry and processing said payment information, add the new booking entry into the booking list; (Ewart [0046])

Ewart does not teach, however Keen teaches:
receive input identifying a booking entry in the booking list to be cancelled; (Keen [0051])
and in response to receiving the input identifying the booking entry to be cancelled: 
retrieve a top entry of the ordered standby list;  (Keen [0054])
upon retrieving the top entry, replace the booking entry to be cancelled in the booking list with the top entry; (Keen [0054])
and remove the top entry from the standby list. (Keen [0054])
Ewart teaches methods and systems for planning and reserving activities over a network and providing centralized management activities, but does not teach moving a customer over from a waiting list upon receiving a cancellation.  However, Keen teaches a system and method for allowing remote booking and cancellation of services.  It would have been obvious to one of ordinary skill in the art before the effective time of filing of the claimed invention to combine the method and system taught by Ewart with the method and system taught by Keen because the increasing popularity of mobile computing and communications devices introduce new challenges to services on the Internet. Mobile devices are able to deliver information to users when needed and where needed. Users want access to information and 
Claim 2: Ewart/Keen, as shown above, teaches all the limitations of claim 1.  Ewart also teaches: for each one of a plurality of activities, 
obtaining predetermined values for a minimum number of participants NMIN to be booked at time TMIN and the maximum capacity of said each activity NMAX; (Ewart [0029]-[0032])
receiving a booking request at time t for n participants; (Ewart [0046])
upon finding that t is later than TMIN, retrieving and sending for display at a client device only those available activities satisfying n+N > NMIN and retrieving and sending for LEGAL_30954305.5- 37 -M161-0003US 1008863-249368-KB/TT usnpdisplay at said client device all available activities otherwise, where N is the number participants already booked for said each one activity; (Ewart [0046]; [0064])
receiving input representing a selected activity from the retrieved activities; (Ewart [0065])
upon finding that n+N <= NMAX, approving the booking request for the selected activity and otherwise declining the booking request, (Ewart [0046])
wherein said approving and said declining are performed in real time and upon said approving said data structures corresponding to the booking list are modified to reflect approval of said booking request. (Ewart [0046])
Claim 3: Ewart/Keen, as shown above, teaches all the limitations of claim 2.  Ewart also teaches:
wherein the booking request is provided by a user comprising one of: an agent and an end user customer, the processor further providing a status for the booking request to the user. (Ewart [0054], “The RIC 27, as explained above, retrieves the information and provides it to the CPM 33 so that it may be displayed to the user through the client interface 31.”;  See also Ewart [0014] & [0046].)
Claim 4: 
wherein said activities are tours. (Ewart [0018])
Claim 5: Ewart/Keen, as shown above, teaches all the limitations of claim 4.  Ewart also teaches:
wherein said tours comprise at least one of: snorkeling, powerboating, sailing, jet skiing excursions, catamaran cruises, local activities, local shows, scuba diving, and amusement parks. (Ewart [0004])
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ewart/Keen in view of Moskop, Susan, You missed an event's RSVP deadline. Now What?, 2017, Chicago Tribune, available at <https://www.chicagotribune.com/lifestyles/sc-social-graces-missed-rsvp-0621-20170621-story.html> [Accessed 18 March 2021], hereinafter “Moskop.”
Claim 6:  Ewart/Keen, as shown above, teaches all the limitations of claim 2.  Ewart also teaches: 
sending a request message to a supplier of the activity corresponding to the booking request; (Ewart [0046])
receiving a response message from the supplier; (Ewart [0046])
upon finding the response message indicates approval, registering that the booking request is approved on the server; (Ewart [0046])
and providing a status of the booking request to at least one of the end user customer and the supplier. (Ewart [0046])

Ewart/Keen does not teach the following; however, Moskop teaches:
upon finding that t is later than TMIN and t earlier than the start time TSTART for the activity corresponding to the booking request: (Moskop “Even if you miss an RSVP deadline, it might not be too late to attend. But you must reach out to the host right away.”)
Ewart teaches a method and system for reservation and management of recreational activities, but does not teach making a reservation outside of a time window.  However, Moskop teaches making a .
Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ewart/Keen in view of pre-grant publication no.: US 2003/0004760 A1, hereinafter “Schiff.”
Claim 7:  Ewart/Keen, as shown above, teaches all the limitations of claim 1.  Ewart/Keen does not teach the following; however, Schiff teaches:
wherein the data structures comprise tables in a database. (Schiff [0094])
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the claimed invention to combine the method and system taught by Ewart/Keen with the method and system taught by Schiff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Claim 8: Ewart/Keen, as shown above, teaches all the limitations of claim 1.  Ewart/Keen does not teach the following; however, Schiff teaches:
wherein each of the entries in the standby list includes an associated contact address, the processor executable instructions further causing the processor to: send a confirmation message to the contact address associated with the selected booking. (Schiff [0094])
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the claimed invention to combine the method and system taught by Ewart/Keen with the method and system taught by Schiff since the claimed invention is merely a combination of old elements, and in the .  
Claims 9-11 & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ewart in view of United States Patent No.: 9,363,211 B2, hereinafter “Li,” in view of pre-grant publication no.: US 2016/0292797 A1, hereinafter “Tucker.”
Claim 9: Ewart Teaches:
a server comprising: a server processor; memory interconnected with the server processor; a server network interface in communication with the server processor; the memory storing processor executable instructions that, when executed, cause the server processor to: (Ewart [0019])
maintain data structures corresponding to an order list for storing order entries identifying at least one participant or item; (Ewart [0046])
receive input requesting a new order entry from a user for at least one new participant or item;  LEGAL_30954305.5- 39 -M161-0003US 1008863-249368-KB/TT usnp(Ewart [0046])
receive and process payment information comprising account detail and payment amount for an activity corresponding to the new order entry; (Ewart [0046])
and upon receiving said new order entry and processing said payment information add the new order entry into the order list. (Ewart [0048])

Ewart does not teach the following; however, Li teaches:
a client device comprising: a client processor in communication with a display, a client network interface and a computer readable medium storing application code (app) causing the client processor to: (Li Col. 4, lns. 56-60)
receive a list of users in communication with a messaging service; (Li Col. 6, lns. 17-19) 
receive input selecting one of the users in the list of users; (Li Col. 6, lns. 20-22) 
in response to receiving the input selecting one of the users, establish a messaging session with the selected user through the messaging service; (Li. Col. 6, lns. 24-26)
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the claimed invention to combine the teachings of Li with the teachings of Tucker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Ewart/Li does not teach the following; however, Tucker teaches:
provide the messaging service; (Tucker [0028])
display a user interface control for entering a new order entry; (Tucker [0030])
upon receiving input on the user interface control, receive data for the new order request; (Tucker [0036]-[0037])
and send the data for the new order request to the server, while in said messaging session; (Tucker [0036]-[0037])
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the claimed invention to combine the teachings of Ewart/Li with the teachings of Tucker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10:  
wherein the list of users is grouped by a plurality of groups, each user associated with at least one of the groups, wherein the app further causes the client processor to: display a list of the plurality of groups on the display. (Li Col. 6, lns. 1-16)
Claim 11: Ewart/Li/Tucker, as show above, teaches all the limitation of claim 10.  Li also teaches:  
wherein the groups are companies and the app further causes the client processor to: receive input selecting an entry from the list of said plurality of groups; (Li Col. 6, lns. 1-16)
and upon receiving the input selecting the selected entry, display a list of users corresponding to a company associated with the selected entry. (Li Col. 6, lns. 1-16)
Claim 13: Ewart/Li/Tucker, as shown above, teaches all the limitation of claim 9.   Tucker also teaches:
wherein said instructions the app further causes the client processor to: receive input requesting a new order entry from a user for at least one participant or item; and provide commands to the server for adding the new order entry into the order list at the server. (Tucker [0036] & [0058])
Claim 14: Ewart/Li/Tucker, as shown above, teaches all the limitation of claim 9. Li also teaches:
wherein the client device is a one of a mobile device, a tablet, a desktop computer, a laptop, a smart phone. (Li Col. 4, lns. 36-45)
Claim 15: Ewart/Li/Tucker, as show above, teaches all the limitations of claim 9.  Ewart also teaches: 
wherein the processor executable instructions at the server further cause the server processor to perform the steps of: 
for each one of a plurality of activities or items, obtaining predetermined values for a minimum number of participant or items NMIN to be ordered at time TMIN and a maximum quantity available NMAX for said each activity or item; (Ewart [0029]-[0032])
receiving an order request at time t for n participant or items; (Ewart [0046])
upon finding that t is later than TMIN, retrieving and sending for display at a client device only those available activities or items satisfying n+N > NMIN and retrieving and sending for display at a client device all available activities or items otherwise; (Ewart [0046]; [0064])
receiving input representing a selected activity or item from the retrieved activities or items; (Ewart [0065])
upon finding that n+N < NMAX approving the order request and otherwise declining the order request, wherein said approving and said declining are performed in real time and upon said approving said data structures corresponding to the order list are modified to reflect approval of said order request. (Ewart [0046])
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ewart/Li/Tucker in view of pre-grant publication no.: US 2013/0125024 A1, hereinafter “Timlin.”
Claim 12: Ewart/Li/Tucker, as shown above, teaches all the limitation of claim 11.  Ewart/Li/Tucker does not teach the following; however, Timlin teaches: 
wherein the plurality of groups comprises one or more of tour suppliers, agents, hotels, food delivery restaurants, pizza restaurants, ticket sellers and vendors. (Timlin [0021])
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the claimed invention to combine the teachings of Ewart/Li/Tucker with the teachings of Timlin because the present state of the art lacks a targeted, interest-focused platform that effectively networks groups of users and organizations. (Timlin [0007])
Claims 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ewart in view of pre-grant publication no.: US 2010/0191550 A1, hereinafter “Hutson.”
Claim 16: A non-transitory computer-readable medium for a widget comprising processor executable installation instructions that, when executed by a computing device comprising: a processor; 
retrieving a Uniform Resource Identifier (URI) associated with a web application; (Ewart [0063])
installing the web application on the computing device; (Ewart [0067])
and upon instantiating the web application, displaying the content of the URI; (Ewart [0067])
wherein the web application is on a server comprising: a server processor; memory interconnected with the server processor; a server network interface in communication with the server processor; the memory storing processor executable instructions that, when executed, cause the server processor to:  LEGAL_30954305.5- 41 -M161-0003US 1008863-249368-KB/TT usnp
maintain data structures corresponding to a booking list for storing booking entries identifying at least one participant; (Ewart [0019])
receive input requesting a new booking entry from an end user for at least one new participant; (Ewart [0014]; [0024])
receive and process payment information comprising account detail and payment amount for an activity corresponding to the new booking entry; (Ewart [0035])
upon receiving said new booking entry and processing said payment information: add the new booking entry into the booking list; (Ewart [0046])

Ewart does not teach the following; however, Hutson teaches:
and automatically apportion the payment amount between a first account associated with an owner of the server, and at least a second account associated with one of an agent or a supplier for said activity.  (Hutson [0064], “The distributor collects payment from the consumer, 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the claimed invention to combine the teachings of Ewart with the teachings of Hutson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 18: Ewart/Hutson, as shown above, teaches all the limitations of Claim 16.  Ewart also teaches:
wherein said Uniform Resource Identifier (URI) is a uniform resource locator (URL). (Ewart [0063])
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ewart/Hutson in view of Schiff.
Claim 17: Ewart/Hutson, as shown above, teaches all the limitations of Claim 16.  Ewart/Hutson does not teach the following; however, Schiff teaches: 
wherein said payment amount is a percentage of a full price for the activity associated with the new booking entry. (Schiff [0167])
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the claimed invention to combine the teachings of Ewart/Hutson with the teachings of Schiff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ewart/Hutson in view of WebWise Team, What are plug-ins?, 2012, BBC, available at: <http://www.bbc.co.uk/webwise/guides/about-plugins> Accessed 18 March 2021], hereinafter “WebWise.”
Claim 19: Ewart/Hutson, as shown above, teaches all the limitations of Claim 16.  Ewart/Hutson does not teach the following;, however, WebWise teaches:
wherein said installing the web application comprises one or more of: installing a plugin for a browser software; updating files at the computing device via a script; or updating header files for a website running at the computing device. (WebWise)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the claimed invention to combine the teachings of Ewart/Hutson with the teachings of WebWise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ewart/Hutson in view of pre-grant publication no.: US 2010/0306088 A1, hereinafter “Gelerman.”
Claim 20: Ewart/Hutson, as shown above, teaches all the limitations of claim 16.  Ewart/Hutson does not teach the following; however, Gelerman teaches:  
wherein said at least second account comprises both an account for an agent of the activity and an account for a supplier of the activity. (Gelerman [0246])
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the claimed invention to combine the teachings of Ewart/Hutson with the teachings of Gelerman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.R.F./               Examiner, Art Unit 3628

/JEFF ZIMMERMAN/               Supervisory Patent Examiner, Art Unit 3628